73048-COA: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








18-90962: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 73048-COA


Short Caption:NATKO (HELEN) VS. STATECourt:Court of Appeals


Related Case(s):73048


Lower Court Case(s):Clark Co. - Eighth Judicial District - C313574Classification:Criminal Appeal - Other - Direct


Disqualifications:Case Status:Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:11/27/2018 at 10:30 AMOral Argument Location:Las Vegas Courtroom


Submission Date:11/27/2018How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantHelen NatkoDaniel T. Foley
							(Foley & Oakes, PC)
						


RespondentThe State of NevadaAdam Paul Laxalt
							(Attorney General/Carson City)
						Steven S. Owens
							(Clark County District Attorney)
						Jay P. Raman
							(Clark County District Attorney)
						Charles W. Thoman
							(Clark County District Attorney)
						





Docket Entries


DateTypeDescriptionPending?Document


04/19/2018Case Status UpdateTransferred from Supreme Court. 


09/10/2018Case Status UpdateSubmitted for Decision.


09/17/2018Order/Clerk'sFiled Clerk's Order. . Order Re: Scheduling Oral Argument. The court has determined that oral argument may be of assistance in resolving this matter. Accordingly, this matter will be scheduled for oral argument on the next available calendar.18-902114




10/11/2018Notice/OutgoingIssued Notice Scheduling Oral Argument. Argument is scheduled for Wednesday, November 28, 2018, at 10:30 a.m. for 30 minutes in Las Vegas.18-902392




11/13/2018Order/ProceduralFiled Order Rescheduling Oral Argument. Due to a scheduling conflict, the oral argument for this case, currently set for Wednesday, November 28, 2018, will have to be rescheduled.  Accordingly, oral argument for this matter will now be held on Tuesday, November 27, 2018, at 10:30 a.m., in Las Vegas. (COA).18-903805




11/13/2018Notice/OutgoingIssued Oral Argument Reminder Notice. (COA)18-903818




11/26/2018Notice/IncomingFiled Appellant's Notice of Correction in Opening and Reply Briefs. (Via Fax)(COA)18-905442




11/27/2018Case Status UpdateOral argument held this day. Case submitted for decision. Before the Court of Appeals-AS/JT/MG (SC)


12/20/2018Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded." Before: Silver/Tao/Gibbons. Author: Silver, C.J. Majority: Silver/Gibbons. Tao, J., dissenting. 134 Nev. Adv. Opn. No. 103. COA18-909620




01/07/2019Case Status UpdateTransferred to Supreme Court. (COA)


01/07/2019Case Status UpdateCase Closed. (COA)



Combined Case View